Citation Nr: 0434203	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-31 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material has been presented to reopen a claim 
of entitlement to service connection for paranoid 
schizophrenia for compensation purposes, and, if so, whether 
the claim may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
During the appeal, the veteran testified before a Decision 
Review Officer (DRO) at a December 2002 hearing and testified 
before the undersigned at a hearing held at the RO in October 
2004.  

The DRO found that new and material evidence had been 
submitted to reopen this claim and then denied the claim on 
the merits.  Regardless of the DRO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown on the title page. 

The issue of entitlement to service connection for paranoid 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 2000, the 
RO confirmed and continued a prior denial of service 
connection for paranoid schizophrenia for compensation 
purposes on the basis that new and material evidence had not 
been presented to reopen the claim.  

2.  Evidence added to the record since the August 2000 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim of 
entitlement to service connection for paranoid schizophrenia 
for compensation purposes.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for paranoid 
schizophrenia for compensation purposes.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The veteran's current claim was received in February 
2001.  Nothing in the VCAA is to be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A § 5103A(f) 
(West 2002).  

Regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Amendments to 38 C.F.R. 
§ 3.156(a) revise the standard for new and material evidence, 
but those amendments apply only to claims to reopen received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Since the claim decided here was received before 
August 29, 2001, 38 C.F.R. § 3.156(a) as it was in effect 
before that date is applicable.  

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter 
from VA to claimant describing evidence potentially helpful 
to claimant but not mentioning who is responsible for 
obtaining such evidence did not meet standard erected by 
VCAA).  

The Board believes that with respect to the issue before the 
Board, which involves the matter of submission of new and 
material evidence, the notice provisions of the VCAA are 
still applicable.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 38 
U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as amended, which pertain to VA's duty to notify 
a claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  See Quartuccio, 16 Vet. App. 
183.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice and assistance of the 
VCAA have been satisfied with respect to the issue decided 
here.  The Board observes that in an April 2001 letter, the 
RO notified the veteran that to establish service connection 
for a disability he should submit or identify evidence 
showing his condition began or was made worse during service 
or was caused by an event in service, evidence that he 
currently has a disability and evidence of a relationship 
between his current disability and an injury, disease or 
event in service.  The RO told the veteran he should submit 
or identify medial evidence showing treatment for 
schizophrenia during active duty or within one year of 
separation.  The RO told the veteran it would attempt to 
obtain evidence he identified and for which he provided 
release authority, including private medical records, and 
that it would request supporting records in the custody of 
Federal agencies provided he informed VA of the whereabouts 
and existence of any such records, if known.  Further, in the 
April 2001 letter the RO provided the veteran with notice of 
the definition of new evidence and material evidence 
necessary to reopen a previously denied claim.  In view of 
the Board's favorable decision herein reopening the claim, it 
finds that VA's statutory duty to notify the veteran has been 
satisfied adequately.  

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  Assistance 
includes providing a medical examination or obtaining a 
medical opinion when necessary to decide a claim, but that 
requirement applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(iii).  As has been discussed, the issue on 
appeal involves the matter of whether a previously denied 
claim may be reopened.  This is a jurisdictional question for 
the Board.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Circ.  1996); Butler v. Brown, 9 Vet. App. 
167 (1996).  The Board notes that the RO has assisted the 
veteran by obtaining VA treatment records and some private 
treatment records.  The veteran provided testimony before a 
DRO in December 2002 and testified before the undersigned at 
a hearing at the RO in October 2004.  

Based on the foregoing, the Board is satisfied that the 
veteran has received adequate notice and that relevant data 
is of record that allows reopening of the claim.  

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For certain chronic disorders, such as 
psychoses, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following service discharge.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed. 
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

As relevant in this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Background and analysis

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  

In a July 1979 rating decision, the RO granted service 
connection for paranoid schizophrenia for treatment purposes 
but denied service connection for compensation purposes.  The 
veteran did not appeal that decision.  Prior to the August 
2002 rating decision from which this appeal arises, the RO 
has last confirmed and continued its denial of service 
connection for paranoid schizophrenia for compensation 
purposes in an August 2000 rating decision in which it 
determined that new and material evidence had not been 
presented to reopen the service connection compensation 
claim.  In an August 2000 letter, the RO notified the veteran 
of its decision and informed him of his appellate rights.  
The veteran did not file a notice of disagreement with the 
August 2000 RO decision, and it became final.  38 U.S.C.A. 
§ 7105(c).  

Evidence of record at the time of the August 2000 rating 
decision included the veteran's service medical records, 
which show no complaint, treatment or diagnosis of 
psychiatric symptoms.  The record also included treatment 
records and letters from private health care providers.  In a 
May 1979 letter from Jackson Mental Health Center, it was 
stated that the veteran was first seen there in February 
1973, and had continued to be seen on an outpatient basis 
since then, and carried a diagnosis of paranoid 
schizophrenia.  A February 1973 psychiatric screening 
interview from that facility showed that the veteran 
presented with the chief complaint of emotional tenseness.  
He said that he had experienced emotional tenseness for over 
two years and that this problem began when he was in service.  

The record included letters dated in February 1987 from the 
clinical coordinator at the Jackson Counseling Center and an 
April 1987 letter from a physician at that facility.  In the 
letters, the authors outlined the treatment the veteran had 
received there since 1973.  They stated that an initial 
diagnosis of paranoid schizophrenia was made in 1973 and that 
the veteran received individual and group therapy in addition 
to chemotherapy.  The initial diagnosis was subsequently 
changed to paranoid disorder in 1982.  They observed some 
depression symptoms in 1985, and after manic symptoms were 
observed in 1986, the veteran's diagnosis was changed to 
manic-depressive disorder and Lithium was prescribed.  They 
reported that compliance was erratic, as it had been earlier, 
and that as of February 1987 he continued on medication.  

The record also included a VA hospital discharge summary 
showing the veteran was hospitalized from May 1987 to June 
1987 having presented believing that he was endowed with 
telepathic power.  He reported that in the past year he had 
been experiencing strange happenings including having spoken 
to people without opening his mouth as well as being able to 
receive and give messages over the television or radio.  It 
was noted that there had been some persecutory ideations.  He 
claimed to have an invention that energized electrical 
devices and said he had ideas that could lead to the 
development of a cure for cancer and diabetes.  He reported 
all these things had begun in the past year and denied any 
psychiatric history before that time.  On questioning, the 
veteran admitted to having been treated for "nerves" in the 
past and having been seen in a psychiatric clinic in Jackson.  
The diagnosis was paranoid schizophrenia, subchronic.  

In March 1988, the RO received records from the Jackson 
Counseling Center documenting treatment from 1985 to 1988.  

The record also included the transcript of an RO hearing held 
in July 1988.  The veteran testified that his psychiatric 
problems started in service and the event that triggered them 
was while he was stationed in Okinawa and an Okinawan laughed 
at his hair.  He testified that he started wearing a cap 
after that and from then on the nervous condition developed.  
(pg. T-1).  He estimated that the incident occurred about 8 
to 10 months before he got out of service.  (pg. T-3)  He 
testified that his main problem was being around other people 
such as when he went to the mess hall.  (pg. T-4).  He 
testified that he did not receive treatment for his problems 
in service and talked to no one about them because he did not 
really want anyone to know about them.  (pg. T-1 - T-2).  He 
testified that he understood that if he went to a doctor in 
service and any sickness were found, he would have to spend 
at least an additional six months in service, which he did 
not want to do.  (pg. T-3).  

At the July 1988 hearing, the veteran's mother testified that 
she noted strangeness in letters the veteran wrote from 
overseas while he was in service.  (pg. T-7).  She also 
testified that his behavior was different when he returned 
home from service and that he was distant, acted strange and 
would not talk with her as he had in the past.  (pg. T-7).  
She testified that when he first came home, she thought he 
should go to a doctor but did not know how to explain to her 
son the differences she saw in him.  (pg. T-9 - T-10).  

In addition to the foregoing evidence, the record included 
the transcript of a July 1989 RO hearing.  There, the veteran 
testified that he had intended to make the military his 
career but left because of his nervous condition.  (pg. T-1 - 
T-2).  He testified that after he was laughed at by the 
Okinawan in service, he became withdrawn and would hide out 
in the warehouse where he worked.  (pg. T-2).  He testified 
that he was changed from working on the first shift to the 
second shift and he thought his sergeant changed him because 
of his nervous condition.  (pg. T-2).  He presented 
photographs, which he contended showed that he looked normal 
early on, but that later in service showed he looked 
depressed.  (pg. T-6).  He testified that he first sought 
treatment in February 1973 and had been on medication ever 
since.  (pg. T-7 - T-8).  

Also of record were VA outpatient records dated from January 
2000 to August 2000 showing the veteran gave a history of 
having been a paranoid schizophrenic when he got out of the 
service and said that after service he started in treatment 
at the Jackson mental health clinic.  It was noted in the 
veteran currently had occasional paranoid ideation and had 
had that since 1970.  The records show the assessment was 
schizophrenia, paranoid type.  Other evidence of record was a 
copy of a certificate showing the veteran was discharged from 
the US Army standby reserve in August 1975.  

Evidence added to the record since the August 2000 rating 
decision includes treatment records dated from April 1993 to 
October 1999 from Pathways, Inc., and treatment records from 
Winn Way Mental Health dated from September 1999 to February 
2000, all showing the veteran received continuing treatment 
for paranoid schizophrenia.  Also added the record were VA 
treatment records dated from January 2000 to April 2001.  
Those dated from January 2000 to August 2000 were previously 
of record.  In a psychiatry note dated in March 2001, the 
veteran said he still had that "laughing disorder."  The 
examiner noted that the veteran felt he had uncontrolled 
laughter, which started while he was in service.  The 
examiner noted paranoid ideation and stated that the veteran 
had been assessed with schizophrenia, paranoid type.  

At the hearing before the DRO in December 2002, the veteran 
testified that in service starting from right after the 
Okinawan laughed at his hair, he was not able to perform his 
duties and would go into a back room and hide behind boxes 
and stay there basically all day because he could not 
tolerate being around people.  The veteran testified that the 
sergeant who had appointed him his first-shift job, which 
involved overseeing people, took him off that shift and put 
him on the second shift where he could work by himself.  (pg. 
T-14).  The veteran testified that the shift change occurred 
in late 1970 or early 1971 (pg T-16) and he thought that this 
might be documented in his company's morning reports or in 
his administrative records.  

The veteran's service personnel records were also added to 
the file.  They do not document shift or work changes.  The 
records show the veteran was in Okinawa from February 1970 to 
July 1971.  They include a DA Form 2627-1, Record of 
Proceedings under Article 15, UCMJ, showing the veteran was 
required to forfeit pay because in May 1971 he left his post 
before he was regularly relieved.  

At the October 2004 hearing, the veteran again testified that 
his nervous problems began in service after an Okinawan 
laughed at him when he took off his cap.  (pg. T-3).  The 
veteran testified that he then began to hide out instead of 
doing his job.  (pg. T-3). The veteran testified that this 
happened about a year and three months after he entered 
service.  (pg. T-4, T-8).  He testified that the main symptom 
was fear and that he began to be afraid to be around people 
and was afraid of being laughed at.  (pg. T-4).  The veteran 
spoke about having been in charge of quite a few military 
personnel on a first shift but said his sergeant transferred 
him to the second shift where he worked by himself and did 
not have to deal with other military personnel.  (pg. T-5).  
The veteran testified that he was afraid to seek counseling 
in service because he had heard that would mean he would be 
kept in service an extra six months.  (pg. T-4, T-8).  He 
also testified that when he first got out of service he did 
not seek treatment because he had no idea about getting money 
from VA or Social Security.  (pg. T4-T5).  He testified that 
he looked for work and it was only after he worked for a 
while that he sought treatment, which was in February 1973.  
(pg. T-5).  The veteran testified that he had had treatment 
for schizophrenia over the years since then.  (pg. T-9 - T-
14).  

The veteran's claim for service connection for schizophrenia 
was previously denied because there was no medical evidence 
of a diagnosis or treatment of schizophrenia while the 
veteran was on active duty or within a year of separation 
from active duty.  Upon review of the record, the Board has 
concluded that evidence added to the record since the August 
2000 rating decision is new and material to reopen the claim.  
Medical evidence added to the record is cumulative in that it 
confirms that the veteran has chronic paranoid schizophrenia, 
and some of the VA treatment records are in fact duplicates 
of those previously of record.  The Board, however, finds 
that the veteran's December 2002 and October 2004 hearing 
testimony, which is new, is also material to his claim in 
that it provides more information concerning the time during 
service when the veteran experienced the onset of symptoms he 
associates with his schizophrenia and the time at which his 
sergeant put him on the second shift, which allowed him to 
work by himself instead of around other military personnel.  
It further provides additional information as to the nature 
of the symptoms, which he testified included fear as well an 
inability to tolerate being around others.  Also, the service 
personnel records are new, and although they are not so 
detailed as to show changes in shift assignments, they do 
show that the only Article 15 he received was in May 1971, 
which was after the time the veteran's psychiatric symptoms 
allegedly began.  It is the opinion of the Board that this 
evidence, when considered in conjunction with the evidence 
previously of record, in particular the hearing testimony of 
the veteran's mother regarding strange letters she received 
from the veteran from overseas and his changed behavior when 
he arrived home from service, is of such significance that it 
must be considered to fairly decide the merits of the claim.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for paranoid schizophrenia 
for compensation purposes is reopened.  


REMAND

Having determined that the claims for service connection for 
paranoid schizophrenia for compensation purposes is reopened, 
the Board must consider the claim on its merits.  It is the 
opinion of the Board that further development must be 
undertaken to fulfill VA's duty to assist the veteran in 
substantiating this claim.  

Although the record currently includes the February 1973 
psychiatric screening interview and letters from Jackson 
Mental Health Center confirming the veteran was diagnosed as 
having paranoid schizophrenia and received treatment there 
from 1973 to 1988, there is no indication that any action has 
been taken to obtain clinical records from that facility for 
those years.  Records in the file indicate that the name of 
the facility may have changed to Pathways, Inc., or West 
Tennessee Behavioral Center at the same address in Jackson, 
Tennessee.  As those records may include information 
concerning the onset of the veteran's psychiatric illness, 
they could be pertinent to his claim and should, if possible, 
be obtained.  

In order to fully inform the veteran of evidence needed to 
substantiate his claim, he should be notified that he should, 
if possible, submit statements from fellow servicemen, such 
as Sergeant McMillan, who may be able to provide information 
concerning any behavior changes they witnessed in the veteran 
during service.  The veteran should also be advised that any 
letters he wrote home during service, such as those mentioned 
by his mother in her July 1988 hearing testimony, could help 
substantiate his claim and should be submitted to VA, if 
available.  

The Board also notes that during the December 2002 hearing it 
was suggested that morning reports might document the shift 
change the veteran testified about.  No action has been taken 
to attempt to obtain such documents, and in view of the 
veteran's testimony concerning the timing of events, such 
records for the period from November 1970 through January 
1971 should be requested.  The record indicates that during 
that period the veteran was in D Company, Supply Battalion, 
Support Brigade, 2nd Logistical Command, US Army.  

In addition, a medical opinion as to the onset of the 
veteran's paranoid schizophrenia would facilitate the Board's 
decision, and the Board will request that an examination be 
arranged for the veteran.  

Accordingly the case is REMANDED to the AMC for the following 
actions:

1.  The AMC should contact the veteran 
and request that identify the current 
name and address of the health care 
facility where he received psychiatric 
evaluation and treatment from 1973 to 
1978.  The record indicates that during 
that period it was Jackson Mental Health 
Center, 238 Summar Drive, Jackson, TN 
38301 but that the name may to been 
changed to Pathways, Inc., or perhaps 
West Tennessee Behavioral Center, 238 
Summar Drive, Jackson, TN 38301.  In any 
event, the AMC should request that the 
veteran provide release authorization 
from the appropriate facility for the 
period 1973 to 1988 and with that 
authorization should attempt to obtain 
those records and associate them with the 
claims file.  

The AMC should notify the veteran that he 
should submit any available letters he 
wrote home during service, such as those 
mentioned by his mother in her July 1988 
hearing testimony and that he should, if 
possible, submit statements from fellow 
servicemen, such as Sergeant McMillan, 
who may be able to provide information 
concerning any behavior changes they 
witnessed in the veteran during service.  

The AMC should also notify the veteran 
that he should submit any other evidence 
in his possession that pertains to the 
claim.  

2.  Through appropriate channels, the AMC 
should obtain and associate with the 
claims file copies of morning reports for 
D Company, Supply Battalion, Support 
Brigade, 2nd Logistical Command, US Army, 
for the period from November 1970 through 
January 1971.  

3.  Thereafter, the AMC should arrange 
for VA psychiatric examination of the 
veteran.  After examination of the 
veteran and review of the record, the 
examiner should be requested to provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any current paranoid 
schizophrenia had its onset in service or 
was manifested in the first year after 
service separation such that there was 
occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks during periods of 
significant stress.  The veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examination report should indicate 
whether the examiner reviewed the 
records.  

4.  Then, the AMC should review the 
record and assure that all required 
development has completed to the extent 
possible.  Then, the AMC should 
adjudicate on a de novo basis the issue 
of entitlement to service connection for 
paranoid schizophrenia for compensation 
purposes.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case that 
addresses all evidence of record and 
informs the veteran of laws and 
regulations pertinent to his claim.  The 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



